Title: To Alexander Hamilton from Jeremiah Wadsworth, 26 August 1787
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



My Dear Sir
Hartford August 26 1787

I recd your favor this day with the inclosed Copy of a letter said to be circulating in this State. Some time since a Paragraph in the New Haven Paper hinted at such a letter, & appeared to be written to scare the antifederal Party or alarm them—and I believed it was well intended as it seemed to be meant to prepare them to comply with the doings of the convention, least worse befell them—but the close of this letter appears to be calculated for other purposes. Wetmore has always associated with Men who wished well to America & a good Government. He is half Brother to the Spirited federal Writer in our papers who Signs him self Cato, and if he has really written or circulated the letter in question I am quite at a loss to know his intentions. I have communicated this matter to Col Humphry in confidence who is on his way to New Haven (where Wetmore lives tho formerly of Stratford) he will enquire carefully into ye matter & write you. He has lived in the same house with Wetmore & can easily fathom him—Wetmore is naturally sanguine has some tallents & I believe is enterprizing—but ⟨fickle⟩. Who the Active people in this business are I have Yet to learn as it certainly has not circulated hereabout. But from Humphry you may expect to know all that is true in Wetmores neighborhood. I have always been Humphrys friend—but a nearer acquaintance with him Convince me he is a Man of great integrity and several talents as would wear well in any employment of consequence. If he comes to New York I wish you to be more Acquainted with him.
I am dear Sir   Your very Hum set
Jere Wadsworth

